Per Curiam.
Original proceeding. The petition of Donald F. Byers, an inmate of the state prison, for the issuance of a Writ of Coram Nobis and other relief, is denied, but without prejudice to his right to apply to the District Court of the First Judicial District of- the State of Montana wherein he was convicted, or to any other appropriate District or Trial Court in this State for the relief here sought in this an Appellate Court.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANDERSON, DAVIS, and BOTTOMLY, concur.